Citation Nr: 1750325	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) for loss or loss of use of an extremity. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mr. Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States from June 1972 to March 1974. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia, which denied increased rating for service-connected left median nerve disability.  The procedural history of that increased rating claim was discussed in a prior April 2017 Board decision. 

In the April 2017 decision, as directed by the parties to a September 2016 Joint Motion for Remand, the Board found that the claims for entitlement to SMC based on loss of use of an extremity and entitlement to TDIU had been inferred by the record, and were considered part and parcel to the claim for increased rating on appeal.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board denied entitlement to disability rating in excess of 50 percent for service-connected left median nerve disability and remanded the claims for SMC and TDU for issuance of proper notice followed by development and adjudication of the claims in the first instance. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that a remand in these matters is unavoidable as the RO/AMC did not issue a supplemental statement of the case (SSOC) after the development was completed following the April 2017 remand directives.  Rather, the SSOC issued in September 2017 was a corrective notice to rectify incorrect dates of treatment listed in a prior April 2015 SSOC involving the claim for increased rating for left median nerve (already adjudicated in the April 2017 Board decision).  

On remand, the Board finds that additional development is needed.  In particular, a VA medical opinion is needed in conjunction with the Veteran's claim for SMC based on loss of use of one hand.  While the Veteran was afforded VA examinations in October 2017, no medical opinion has been obtained on whether the severity of the Veteran's service-connected disabilities involving his left arm results in loss of use of the left hand. 

The Board notes that the Veteran does not meet the schedular criteria for an assignment of TDIU for the entire period on appeal.  See 38 C.F.R. § 4.16 (a) (2016).  However, it is VA's policy to grant a TDIU in all cases where a service-connected disability or disabilities cause unemployability, regardless of the ratings for such disability or disabilities.  38 C.F.R. § 4.16 (b) (2016).  Significantly, the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

Here, the evidence of record shows that the Veteran's disabilities involving his left arm precluded him from physical labor employment.  In addition, the evidence shows that the Veteran has difficulty performing such everyday tasks as buttoning a shirt, typing on a computer, and grasping and holding common objects, which might impact his ability for sedentary employment.  Based on the foregoing, the Board finds that referral to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b) is needed. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the examiner who conducted the October 2010 VA examinations in order to obtain an addendum medical opinion that addresses whether the Veteran's service-connected disabilities involving his left arm result in in the loss, or loss of use, of the left hand.  

If the October 2010 VA examiner is not available, arrange for another appropriate VA examiner to provide an addendum medical opinion to assist in determining whether the Veteran's service-connected disabilities result in loss or loss of use of his left hand.  

If the examiner deems it necessary, arrange for a VA examination.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.

A medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the guidance in the study of this case.

2. Refer to the Chief Benefits Director or the Director, Compensation Service, for extraschedular consideration on the issue of entitlement to TDIU under 38 C.F.R. § 4.16 (b). 

3. After the above development has been completed, readjudicate the issues of entitlement to SMC for loss or loss of use of extremity and entitlement to a TDIU under 38 C.F.R. § 4.16 (b).  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




